 TAXI TRANSIT COMPANY45ROSE ACKERMAN, FRANK ACKERMAN, CHARLOTTE ACKERMAN, MORRISACKERMAN, IRVING ROSENBLATr, JACK ROSENBLATT, MICHAEL ROSEN-BLATT, AND ABRAHAM ROSENBLATT, CO-PARTNERS DOING BUSINESSAs TAXI TRANSIT COMPANYandIRVING KRAVITZ.Case No. $-CA-965.January 7,1953Decision and OrderOn May 20, 1952, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report, the exceptions,and the entire record in the case.The Board recently reconsidered its jurisdictional policy withrespect to taxicab companies inCambridge Taxi Company,2and thereheld that:* * * it will not effectuate the policies of the Act to assertjurisdiction over taxicab companies, except in those instanceswherebothof the following factors are present: (1) The em-ployer is either the sole taxicab company operating in the areaserved by its cabs, which service instrumentalities of commerce,or is the holder of a contract, license or franchise from someinstrumentality of commerce, granting to the employer the privi-lege or right to serve, either exclusively or concurrently withothers, a depot or terminal of such instrumentality; and (2) theemployer derives a substantial portion of its total revenue directlyfrom carrying passengers to and from terminals or depots ofthese instrumentalities of commerce.Because the operation of the Respondents' taxicab company fails tosatisfy the standards set forth above, the Board willnot assert juris-diction herein.We shall therefore dismiss the complaint.OrderIT Is HEREBYORDERED that the complaint issued herein against theRespondents, Rose Ackerman, Frank Ackerman, Charlotte Ackerman,n Pursuantto theprovisions of Section 3 (b) of the Act,the Boardhas delegated itspowers in connection with this case to a three-member panel[Members Houston, Styles,and Peterson].i 1Q1 NLRB 1328.102 NLRB No. 5. 46DECISIONS OF NATIONAL LABORRELATIONS BOARDMorris Ackerman, Irving Rosenblatt, Jack Rosenblatt, Michael Rosen-blatt, and Abraham Rosenblatt, co-partners doing business as TaxiTransit Company, be, and it hereby is, dismissed.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon a charge filed on October 7, 1949, by Irving Kravitz, the General Counselof the National Labor Relations Board, herein called, respectively, the GeneralCounsel and the Board, by the Regional Director for the Second Region (NewYork, New York), issued his complaint dated June 13, 1951, against Rose Acker-man, Frank Ackerman, Charlotte Ackerman, Morris Ackerman, Irving Rosenblatt,Jack Rosenblatt, Michael Rosenblatt, and Abraham Rosenblatt,co-partners doingbusiness as Taxi Transit Company, herein called the Respondent,alleging thatRespondent had engaged in and was engaging in certain unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and(3), and Section2 (6) and(7) of the LaborManagement RelationsAct, 1947,61 Stat.136, hereincalled theAct.Copiesof the complaint,the charge and its amendments, andthe notice of hearing, were duly served upon the parties.With respect to unfair labor practices, the complaint alleged in substance thatthe Respondent had discriminated against Irving Kravitz,Isador Raskin, BenMallach, Irving Schorr, and Max Zuckerman by refusing to reinstate them be-ginning April 8, 1949, because of their activities on behalf of the Taxi WorkersOrganizing Committee, Local 35, United Construction Workers, affiliated withthe United Mine Workers of America, herein called the Union, andengaged incertain independent acts of interference,restraint,and coercion beginning onor about April 7, 1949.Pursuant to notice a hearing was held on November 19, and on various daysthereafter through December 5, 1951, at New York City, before theundersigned,the Trial Examiner designated by the Chief Trial Examiner.The parties wererepresented by counsel.]Pullopportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues,was affordedthe parties.At the opening of the hearing, the Respondent moved under the proviso toSection 10 (b) of the Act to dismiss the charge as it relates to Raskin, Mallach,Schorr, and Zuckerman.As noted above, the original charge was filed by IrvingKravitz on Friday, October 7, 1949. In this charge Kravitz asserted discrimina-tion against him only beginning April 8, 1949.Thereafter, on January 23, 1950,Kravitz filed an amended charge adding allegation of discrimination also be-ginning April 8, 1949, against Raskin, Mallach, Schorr, and Zuckerman, thesubjects of the motion to dismiss.The Respondent stated that it was not ad-dressing its motion to Kravitz.As to the others, it pointed out that the allega-tions relating to them were made for the first time on January 23, 1950, in theamended charge, more than 6 months after the event of the alleged discrimina-tion on April 8, 1949, and urged that the amended charge introduced new matterand should therefore be governed by the proviso to Section 10 (b) in the samemanneras an original charge.The Respondent contended also that Kravitz wasnot the agent or the representative of the persons named in the amended chargeand that as he did not have any authority, his act in filing the amendment hadno legal effect.The motion to dismiss was denied.' In considering the evi-dence adduced, however, matters arising prior to April 7, 1949, will be treatedonly as they may shed light upon what occurred thereafter.I SeeSouthern Furniture Manufacturing Co. v. N.L.R. B., 194 F.2d 59(C.A. 5) ;Cathey LumberCo., 86 NLRB 15.7; andStokely Foods, Inc. v N. L. R. B.,193 F. 2d 736(C. A. 5). TAXI TRANSIT COMPANY47Although afforded an opportunity,the parties failed to argue orally upon therecord,to file briefs and/or proposed findings and conclusions.At the close ofthe hearing,decision was reserved on a motion by the Respondent to dismissthe complaint for insufficiency of proof.That motion is now disposed of in ac-cordance with the findings of fact and conclusions of law made below.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a partnership doing business as Taxi Transit Company,maintains its principal office and place of business in New York City where it isengaged in the operation of a fleet of taxicabs.In 1949, the Respondent operated86 taxicabs and employed about 250 persons.In 1951 the Respondent operated100 taxicabs.During the 12-month period ending November 30, 1950,the Re-spondent purchased in New York City DeSoto taxicabs at a cost of about$178,500; and during the 10-month period ending September 30, 1951,it pur-chased DeSoto taxicabs at a cost of about $65,000.These purchases were allmade from the James F.Waters organization,exclusive dealers of the DeSototaxicab.The chassis and motors of the taxicabs are purchased from the DeSotodivision of the Chrysler Corporation at Detroit,Michigan,and are fabricatedinto a taxicab by Waters in the immediate vicinity.The estimated life of ataxicab in New York City is about 2 years.The value of the Respondent'sannual consumption of gasoline,which gasoline originates from the City ServiceCompany, is valued in excess of $100,000 and its annual consumption of oil andgrease is valued in excess of$4,000.The Respondent rents tires from theGeneral Tire Company at an annual cost of around$12,000.The Respondentpurchases parts and supplies at an annual rate of about $25,000,more than 90percent of which is manufactured outside the State of New York.Insurance inexcess of minimum local requirements at the rate of $17.50 a month for eachtaxicab is placed with insurance carriers located outside the State of New York.The Respondent's annual revenue from the transportation of passengers is inexcess of$1,000,000.More than 6 percent of Respondent's revenue was derivedfrom the transportation of passengers to and from New York terminals of in-terstate railroads,bus lines,ferries, air lines,steamship lines, and other com-mon carriers engaged in the transportation of passengers between such terminalslocated within the State of New York and States of the United States other thanthe State of New York and foreign countries.It is found that the Respondentengaged in commerce within the meaning of the Act.'II.THE ORGANIZATION INVOLVEDTaxi Workers Organizing Committee,Local 35, United Construction Workers,affiliated with the United Mine Workers of America, is a labor organizationadmitting to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESIn the past years there have been several attempts at organizing the driversin the taxicab industry in New York City and establishing collective bargainingwith the fleet owners.The request for bargaining which is connected with thisproceeding was made sometime before March 19, 1949, when the Respondentrefused to bargain unless and until the Union was certified.The Respondentdid not specify whether it was insisting upon a certification by this Board or3 SkyviewTransportationCompany,92 NLRB 1664. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDthe New York State Labor Relations Board,herein referred to as the StateBoard.No solution was found to the dispute and the Union called a city-widestrike beginning April 1.The usual organizational drive was had precedingthe strike.The strike was unsuccessful and after about a week of picketingthe drivers were back at work.The question that arises here is whether theRespondent refused employment to five of its steady drivers, IrvingKravitz,Isador Raskin, Ben Ballach, Irving Schorr,and Max Zuckerman beginningApril 8,because of their membership in the Union,participation in the organiza-tional drive and/or strike activity,as alleged by the General Counsel and deniedby the Respondent.The Respondent's position is that it did not discharge or refuse employmentto any of these drivers at the close of the strike,that other steady drivers didnot return immediately after the strike(some for more than a month) andthat they were thereafter given taxicabs,that it had no objection to the menhere involved and had been willing to take them back like the other strikerswithin a period of about 2 weeks or until about April 22.The Respondent'sgeneral manager,Samuel T.Goodman,testified at the hearing that the fivedrivers involved were not discharged,that the jobs had been open for thesemen and that it was "only a question of coming back and starting to work."Atno time,however,did the Respondent notify the men that their jobs were open.Within a few days after the close of the strike each of these five drivers filedcharges with the State Board alleging a discriminatory discharge.By lettersdated April 12 and 13 the State Board informed the Respondent that these fivedrivers'were alleging that they had been discriminatorily discharged andthat a conference was scheduled for April 19 to discuss the matter. TheRespondent thereafter merely turned over these letters to its attorney.By letteraddressed to the Respondent's attorney this conference was thereafter resched-uled to April 26. Goodman testified in the instant hearing that notification of themen that employment was available would have probably solved the problemand explained,"not having enough experience with Labor Board matters, thechances are if I knew it was going to waste time,as it has been doing, ... Iprobably would have contacted them and told them to go ahead." `The General Counsel's position is that the five employees involved were dis-criminatorily denied employment after the strike.An examination of certain events during the strike must first be made.Al-though the degree of their activity varied,each of the five men involved wasa member of the Union.The strike at the Respondent's garage was conductedunder the leadership of Zuckerman,'who acted as day-shift picket captain, andKravitz,who acted as night-shift picket captain.Both men were on the Union'ssteering committee at the Respondent's garage. In conducting the strike Zuck-erman had the aid of day-shift drivers Mallach and Schorr who acted as as-sistant picket captains ; Kravitz had the aid of night-shift driver Raskin. Inaddition to picketing themselves,the picket captains or their assistants stood ator near the garage holding a pad they had with them of the picket duty performedor to be performed by the other drivers. The Respondent denies knowledge ofunion activities on the part of any of the individuals involved.'These letters namedtwo additionalmen, one of whom workedfor theRespondentnext after the strikeon April 10 and the other on April 21.+ The Respondent,prior to Goodman'smanagement and while organized as anotherlegalentitybut essentially as the same employing enterprise,and on a subsequent occasionwhile organized in its present form,was a respondent in proceedings involving discrimina-tory discharges.SeeTaxi Transit Corp.et al.,8 N. Y. S.L.R. B. 136,andFrankAckerman at al.,9N. Y. S.L. R. B. 189.6 Zuckermandiedsometime prior to the hearing. TAXI TRANSIT COMPANY49Mallach and Kravitz each testified to incidents during the course of the strikeand preceding April 7,1949,when, while they were picketing,Goodman in sub-stance stated to each that he would spend $50,000 to blacklist him from theindustry.Schorr gave testimony of an incident, also preceding April 7, in-volving Goodman in which Goodman directed essentially the same statement tohim and Zuckerman while they were picketing together.Raskin testified thaton April 7 while he was picketing Goodman addressed the same remark tohim.Goodman denied making any of these statements.'Turning next to events immediately after the strike, the GeneralCounsel'switnesses testified, contrary to the Respondent's version that it did not dischargeor refuse to employ any of the striking drivers after the strike, that they appliedfor and were refused employment.During the evening of April 7, when thestrike was disintegrating, Zuckerman announced to a group of the strikers thatthey should appear at the garage the next day ready for work. The garage hadbeen picketed during the strike beginning in the morning of April 1 and it doesnot appear that there was any further picketing beginning in the morning ofApril 8 and thereafter.Although the strike was not officially called off untilthe afternoon of April 8, on the morning shift of that day about 70 percent of theRespondent's fleet operated as against about 15 percent the night before, April7, and as compared with the day of April 6 when only a few of the taxicabsoperated.On the night shift of April 8 the entire fleet was again in operation.Circumstances surrounding specific efforts of the five drivers here involvedto obtain employment will now be considered.Dealing first with the day-shiftdrivers, Zuckerman,Schorr, and Mallach-according to Schorr,on the morningof April8,when he arrived at the garage at his usual hour for reporting forwork at about 7:30, he saw Zuckerman and then appeared at the dispatchwindow and was informed by the day dispatcher, Charles Levens,that therewas no taxicab for him. Schorr then left the dispatch window and reappearedwith Zuckerman.Levens informed them both that there were no cars for themwhen Frank Ackerman, one of the partners in the enterprise, appeared and toldthem that they were discharged and that they should leave the premises. Theyleft the premises and returned that afternoon and inquired of Irving Sultan,night dispatcher,? whether they could get their jobs back and Sultan repliedin the negative.According to Schorr's further testimony he applied for workthe next morning,April 9,and on several days thereafter to no avail.Frank Ackerman's testimony was that he did not think that he was presentat the garage on April 8, and that if he had been there on that day,the earliesthe could have arrived, in accordance with his practice of long standing, wouldnot be before 11 in the morning.Levens testified that neither Zuckerman norSchorr appeared on the morning of April 8,and that he did not then see FrankAckerman.Although Sultan testified that he was not instructed not to employany of the drivers employed prior to the strike, Sultan was not questionedconcerning Schorr's testimony that Sultan told him and Zuckerman, on theafternoon of April 8, that they could not have their jobs.The Respondent's contention is that Schorrand Zuckerman never intendedto return to work, that they did intend to seek and engage in a business venture6 The undersigned finds it unnecessary to pass upon the Respondent's responsibility,if any, for the conduct of Jack Ackerman in the presence of Goodman at the Respondent'sgarage duringthe courseof the strike and preceding April 7.Jack Ackerman is the sonof one and a nephew of anotherof theRespondent partners and is himself a partner inand general managerof anothertaxicab operation,Key Taxi,located in the same generalarea,in which his father and uncle are also partners.T Thedispatchershave authorityto hire and discharge and are supervisors within themeaningof the Act. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDof their own,while they received unemployment compensation,and that byreason of their experience with labor problems and claims for back pay theywere seeking an award for back pay as well.In support of the Respondent'stheory that Schorr and Zuckerman were about to engage in an enterprise oftheir own,Levens testified to a conversation with Zuckerman on April 4 in thepresence of Schorr when,like he had on many prior occasions,Zuckermanindicated a desire to"get off the hack,"and stated that he and Schorr wereinterested in engaging in a taxi business in New Jersey.Levens testifiedfurther that 2 days later,on April 6,Zuckerman reported also in the presenceof Schorr that the "deal"was "in the bag," and that they would not need a jobany longer.Levens thereupon invited them to return to work for the Respondentif the need should arise.According to the General Counsel's witnesses,Schorr and Zuckerman picketedthe garage on April 6 later in the day after Levens placed the conversation withthem.As already noted,testimony was adduced that Zuckerman was a par-ticipant in the strike of the night of April 7,when he advised the drivers toreturn to work.The General Counsel'switnesses also testified that earlyduring that day,April 7,Schorr was a participant in a demonstration at city halland that Zuckerman,who was also present,was then on a committee to see themayor of the City of New York in an unsuccessful endeavor to resolve the labordispute.Schorr testified that Zuckerman,likemany drivers, had expresseda desire"to get off the hack"from time to time and denied being present at suchconversations as were described by Levens.Shortly after the strike endedZuckerman and Schorr did make specific inquiries about business ventures inthe taxicab industry.Schorr did file for and receive unemployment compensation.It does notappear that the Respondent, although notified of this and the claims by othermen, informed the unemployment compensation people that Schorr or any of theother drivers had voluntarily quit.Mallach, the last day-shift driver involved,gave essentially this version ofwhat occurred as relates to him.He appeared at the dispatch booth at about7 or 8 o'clock in the morning of April 8, while Levens and Frank Ackerman werepresent.Mallach asked for his car and Frank Ackerman told him that he wasdischarged and directed him to leave the garage.Mallach applied for work atthe Respondent's garage for several days thereafter but he was unsuccessful.On April 13,when Mallach was waiting for his refund check(an excess havingin accordance with the Respondent's practice been deducted in advance fromhis gross receipts for such matters as social-security tax and hospitalizationinsurance),Goodman directed him to wait outside the premises until the checkwas prepared.When Mallach appeared at the garage during the afternoon ofApril 16 to obtain some personal things he had left in his taxicab before thestrike,Goodman told him that if he wanted to picket the garage he would haveto have a picket sign and that if Mallach molested any of Goodman's driversGoodman would call the police and have Mallach removed from the premises.Levens testified that he did not see Mallach after the strike and that he didnot see Frank Ackerman at that time. Frank Ackerman's testimony,alreadygiven and relevant here, is to the effect that he was not present at that time.Goodman testified that he never told any of the men to get out of the garage butGoodman was not questioned concerning the remainder of Mallach's testimony.The remaining two drivers involved,Kravitz and Raskin,were regular night-shiftmen.Kravitz'version is that on Friday,April 8, he appeared for workat the dispatch window at his usual time between 4: 15 and 4:30 p. m.and Sultan TAXI TRANSIT COMPANY51Informedhim that hehad no car.Goodman thereupon appearedand askedKravitz what he wanted and Kravitz replied that he wantedhis taxicab.Goodman inquired of Sultan whether he had a car for Kravitz and Sultan re-sponded that he did not havea carfor him.Kravitz returned to thegarage thenext day, April 9, at about the same time and receivedthe same response fromSultan.Kravitz, who lived about a block from the garage, testified further thathe returned to the garage thereafter for a period of about 3 months on hisusual days of work. Sometime during the course of these appearances at thegarage, Sultan informed Kravitz that he was not going to work thereanymoreand Kravitz explained that some of the other drivers who had not been employedimmediately after the strike had been taken back and he thought that he mightbe taken backalso.On another occasion, Goodman directed him to leave thegarage premises.The Respondent's version as to what occurred on April 8, according to Sultan,is that Kravitz appeared at the dispatch booth and asked for his car about4: 45 p. in. after Sultan had, in accordance with the Respondent's deadline forassigningand dispatching its cabs,made the assignmentsat the usual hour,between 4:30 and 4:40p. m. Sultan informed Kravitz that he was late, that histaxicab was out, and that he had held another car for him, but assigned itthereafter to another man. Sultan testified further that Kravitz walked awayand returnedwith Goodman and that Goodman asked if therewas a car forKravitz.Sultan thereupon explained that he did not then havea car for Kravitzand suggested that Kravitz return the next day and that Kravitz thereupon de-clared that he had already filed for unemployment compensationand he couldreceive more money that way. Sultan testified further that Kravitz thereuponleft the garage, and that he did not see Kravitz thereafter.Goodman testifiedthat he saw Kravitz during dispatch time around 4: 45 p. in.when Kravitzasked him for a car and he and Kravitz went to see Sultan.He asked Sultanif therewas acar available for Kravitz stating thatKravitz was a steady driverand wassupposed to have a car,and that Sultan replied that all the cars hadalready either been dispatchedor assigned.Goodman testifiedfurther that hedid not recallseeingKravitz thereafter and specificallydenied ordering him toleave thegarage premises.According to Kravitz,he filedan unemploymentinsurance claim on Monday,April 11, the same day he filed a charge with the StateBoard alleging a dis-criminatory discharge, and received unemployment compensationfor the usual6-monthperiod while he obtained certain incidental employment such ashelpingat a tavern.Part of this employmentwas on Sundays as a taxidriver on thenight shift at which he had worked for the past 22 years (except forsome fewinstanceswhen he had been assigned a taxicab on a 24-hourbasis),he havingdeclined day-shift employment to which he was referred by the unemploymentcompensationpeople.Kravitz testifiedfurther thathe had never in his lifebefore drawn unemployment compensation.In addition to the testimony set forth above, certainof the Respondent'srecords are pertinent to a consideration of the issues.The Respondent's dailyoperatingrecords beginning Friday, March 25, night shift,and ending Saturday,April 9, 1949, day shift, are in evidence.These records show,among other things,a designationof each of the 86 taxicabs, the identityof the driver dispatchedwith a particular cab, the timeof dispatch and the time of returnfor eachtaxicab,and its driverfor each shift.These are the only records of this typein evidence. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent's records show that when Kravitzspoke to Sultan duringthe afternoon of April 8, Kravitz' regular cab had already been assignedearlierand it was not reported back into the garage until about midnight that night.This cab was not, however, dispatched on the regular day shift of April 8, butwas dispatched for the first time by Sultan at about 11 o'clock that morning.The records show also that Sultan in selecting Kravitz' cab from among 23cabs in the garage at that time which had not been assigned on the regularday shift, assigned it to the first extra driver who appeared that morningand that it was the second car which Sultan dispatched that day as part of hisduty.As has been noted, according to Sultan, Kravitz appeared at about 4: 45 p. m.after he had assigned or dispatched the cab he had held for Kravitz in accord-ance with the dispatch and assignment deadline practice referred to above, whichSultan testified he pursued that day in making assignments and dispatchingbetween 4:30 and 4:40 p. m. It is difficult to determine what the Respondent'spractice was as to the deadline for assigning and dispatching on the nightshift.According to Sultan, the day-shift drivers generally returned to thegarage between 3: 30 p. m. and 5 p. in. and at 4: 30 p. m. he makesassignments ofthe cabs not then dispatched first to the regular drivers after calling theirnamesto determine their presence, and then to the extra drivers in the orderin which they had applied that night.Under this practice, Sultan explained,the extra drivers are not kept at the garage beyond about 4: 40 p. in. but aredismissed from the garage then. Sultan explained further that even if theregular driver were to appear after the assignment to the extra driverismade,but before his car actually returns to the garage or is actually dispatched, hewould not then transfer the car to the regular driver. Exceptions to this pro-cedure are made, however, when a regular driver telephoned the office inadvanceexplaining that he would be late and also when it was known from prior experi-ence that the regular man usually comes in late and that he is reliable. Thetime limit beyond which a cab would not be held even under these circumstancesSultan explained is 5 p. in.Goodman described the deadlineas 5 p. m. andthat under exceptional circumstances cars are kept for the regular driver untilthen.Goodman explained further that the Respondenthas tried as much aspossibleto keep this deadline of 5 p. in. so that the men would not be comingin at 6:15 p. m. or later. The Respondent explained that under this system ofdismissing the unassigned extras from the garage beginning about 4: 40 p. in., itseldom, if ever, occurred that a regular man who came within one of the excep-tions would disappoint the Respondent and cause a car to remain in the garagefor the night and result in a loss of revenue.Comparing the Respondent's testimony with its records, the Respondent'sexperience for the week preceding the strike, according to its records, was thatthere were 174 instances of steady men and 70 instances of extra men who weredispatched after 4: 40 p. in.Of these there were 92 instances of steady menand 36 instances of extra men who were dispatched after 5 p. in.These recordsshow, in addition, that during the same period that there were 15 instances ofextra drivers dispatched after 4: 40 p. in. when the cabs were present in thegarage before 4: 30 p. in., and that in more than half of these instances the extraswere dispatched after 5 p. in.The Respondent suggests that the explanation for the time lapse betweenthe return and the dispatch of a cab is that the cabs are frequently in themechanics shop for repairs.Sultan testified that it was customary for minorrepairs and adjustments to be made between the end of the day shift and thebeginning of the night shift and that about 20 cars go into the shop each night TAXI TRANSIT COMPANY53forminor work. Sultan admitted that he had no recollection as to whichparticular cars went into the shop on certain occasions, that he could notdetermine this information by examining the daily operating records, but thatbased upon his experience he concluded that certain of the cars were probablyin the shop on certain occasions and that this was his "surmise." It shouldbe noted too, that unless the day man reported difficulties with his cab whenhe returned to thegaragethe Respondent or the night man would not haveany way of knowing what adjustments or repairs were needed until after thenight manwas dispatched and actuallytried to usethe cab.Sultan also testified that when Kravitz appeared at 4: 45 p. in. there werecarsin the garage which, in accordance with the usual deadline practice hehad described and which he testifiedwas used onApril 8, had already beenassignedbut which were not yet dispatched when he informedKravitz therewas no car for him. Sultan also testified that on April 8, when fulloperationswere first resumed on the night shift (only about 70 percent of the fleet havingbeen dispatched on the day shift) he did not know which of the drivers weregoing to come in and that all he was interested in at that time was getting thefleetout.Sultan testified further that on April 8, his particular reason forgetting the entire fleet out was to show his employer that he was able to accom-plish this and also not to keep the cars in the garage and permit the loss ofrevenue.It appears also that on April 8, Sultan departed from custom anddid not necessarily dispatch cabs with their regular drivers.According toSultan's testimony and the Respondent's records, as will be discussedin connec-tion with the Raskin case, a taxicab can and often is dispatched within a minuteafter it is checked in.The Respondent's records show that there were 12instances of steady men dispatched after 4: 40 p. in. on April 8. At least2 of these instances are of cars present in the garage at 4: 45 p. in., the timeSultan placed his conversation with Kravitz, which had been in the garagebefore 4: 30 p. in. (one cab had been in the garage an hour before and theother a few minutes before 4: 30 p. m.) and which were dispatched after theconversation to the steady drivers who regularly drove those very cars.Therecords also disclose certain information as to dispatches on April 8 after 4: 45of extra drivers as distinguished from steadydrivers.At the time Sultanplaced the incident with Kravitz there were 3 cabs in the garage which werethereafter dispatched to extra drivers.One of these cars was reported inat 4: 37 p. in. and not dispatched until shortly after 5 p. in., another of thesecars wasreported in shortly before 4 p.in. and not dispatcheduntil4:45 p. in.,and the other car had not been dispatched at all during the day shift and forthe first time was dispatched at 4: 51 p. in.The remaining night-shift driver,Raskin,testifiedthat on April 8, he arrivedat the garage about 4 p. in. and reported to Sultan and that Sultan referred him toGoodman.Upon Raskin's inquiry as to his status, Goodman stated that he wasdischarged.Raskin testified that on the next day, April 9, he appeared at thegarage atabout the same time in another unsuccessful attempt to get a taxicab.According to Sultan, on April 8, Raskin, whose usual time for arrival had beenbetween 4: 30 and 4: 45, arrived at the garage about 3: 30 p. in. and asked for hiscar.Sultan informed Raskin that his car had not come in yet and asked him towait.Raskin's car returned to the garage around 5 p. in. Sultan paged himover the public address system, and getting no response after a few momentsdispatched the car with another driver.The next day, April 9,Raskin againarrived at about 3: 30 p. in. and Sultan asked him what had occurred the daybefore, but Raskin gave no reply.Upon Sultan's inquiry Raskinstated that hewanted to work. Sultanagainasked him to wait for his car to return.When the250983-vol. 102-53-5 54DECISIONSOF NATIONALLABOR RELATIONS BOARDcar arrived at the garage at about 5 p. m. Sultan paged Raskin.There was noresponse and Sultan dispatched the car with another man.Goodman denied theconversation attributed to him by Raskin.The Respondent's records show that on April 8 Raskin's car was checked in at4: 36 p.m. and dispatched at 4: 37 p.m.During the week preceding the strike,which is the extent to which the records are available,there was an average timelapse period of about 25 minutes between the time that Raskin's cab was checkedin and the time that he was dispatched,and in each of these instances Raskin wasdispatched after 4:50 p. m.As has already been noted in the discussion of theKravitz case,there were time lapses on April 8 of some degree in the dispatch ofboth steady and extra men.The Respondent's records show that on the nightshift of April 8, there were 24 instances of a time lapse period of 2 minutes ormore and that the average time lapse period for each of these 24 instances was28 minutes.As also noted in the Kravitz case discussion,Sultan testified thaton April 8 he did not know which of the drivers were going to come in that after-noon and he was particularly anxious to get the cabs on the street to demonstratehis ability to his employer and to end the loss of revenue.When, according toSultan,Raskin appeared at the garage at about 3: 30 p.m. the Respondent's rec-ords show that there were 7 cabs in the garage at that time. One of these cabswas ultimately dispatched to an extra driver at 4: 51 p. m. Sultan did not thendispatch one of the cabs with Raskin,but, according to Sultan he asked Raskinto wait for his regular cab.There are also 7 instances of regular men who likeRaskin appeared at the garage before their usual reporting time but who weredispatched with cabs other than those which they usually operated and whichcabs were usually assigned to other regular drivers.The records show furtherthat there were 7 extra drivers who were dispatched between 3: 30 p. m., whenSultan testified Raskin appeared, and 4: 36 p. m., when the Respondent's recordsshow the return of Raskin's cab.There are some general matters to be considered.The Respondent contendsthat the employees involved, from information received, from advice of unionmembers, or from their own experience,formed an intention to file charges beforethe State Board and thus provide themselves with the means whereby they werefree to pursue their own practices with respect to new businesses,unemploymentinsurance, and other matters, and yet be paid on a claim of having been discrim-inatorily discharged.The Respondent in support of this contention relies inpart upon a handbill bearing the Union's namewhich was distributed at theRespondent's garage during the course of the instant hearing and stated thatdrivers in the industry had received substantial cash settlements and reinstate-ment as a result of unfair labor practice charges filed and that it would bedifficult to say what the result would have been but for the support of the Union.The Respondent also relies upon testimony by some of the men that before,during,and after the strike they had conversations with officials of the Union.As an additional factor which it urges may be operative here the Respondentpoints to an alleged industry-accepted fact that taxicab drivers in New YorkCity normally display a lack of interest in employment around the month ofApril whenthe race tracks are open and when the ball games start. In anattempt to depreciate the testimony concerning applications by the drivers, theRespondent argues that with the knowledge,experience,and advice these menhad, they engaged in such conduct to createa prima facieinference that theytried to get back to work.Asidefrom the time of the distribution of the particular handbill relied uponby the Respondent and the lack of evidence as to whether the conversations withunion officials include the type advice alleged,under the theory urged by the TAXI TRANSIT COMPANY55Respondent these men would have had tobe in aneconomic position to meet theirobligations to themselves and/or others without their usual and immediate earn-ings while waiting determination of the charges filed and to stand the risk ofan unsuccessful outcome of the charges.Each of the drivers involved was aregular man and the 4 who testified had been employees of the Respondent forperiods varying from 6 to 10 years, and there was no showing that they hadbeen absent from their employment in about April in the past.' As to 2 of thedrivers, under the Respondent's version of the events, all the Respondent hadto do was to offer them employment to test the genuiness of their applications.As individuals, the 4 men who testified did not give the impression of personswho would engage in the connivance contended by the Respondent.On the other hand, also worthy of apprisal as to inherent probability is theRespondent's conduct regarding its failure to inform the men that their jobswere open.As already noted, the Respondent was notified by letters of April12 and 13 that the men were claiming an illegal discharge. Although theRespondent says that it had no objection to the men and would have been willingto take them back, it did nothing toward offering them employment and merelyturned the matter over to its attorney thereby exposing itself to the risk ofback-pay claims.The undersigned was more favorably impressed with Raskin, Kravitz, Mallach,and Schorr as witnesses than with Goodman, Sultan, Levens, and FrankAckerman.Under these circumstances it is found that the events occurred substantiallyas related by Raskin, Kravitz, Mallach, and Schorr and that on April 7, 1949,Goodman threatened to blacklist Raskin in violation of Section 8 (a) (1) of theAct, and that the Respondent in carrying out its threatened blacklisting failedand refused on April 8, 1949, to assign cabs to, thereby discriminating againstIsador Raskin, Irving Kravitz, Ben Mallach, Irving Schorr, and Max Zuckermanin violation of Section 8 (a) (3) and 8 (a) (1) of the Act as alleged.9IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States,and tend tolead to labor disputesburdening andobstructingcommerceand the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices with-in the meaning of the Act, it will be recommended that the Respondent ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.8 It would appear that under the 4: 30 p. m.deadline system under which unassignedextra drivers leave the garage at 4: 40 p.m. which the Respondent describes,and fromthe fact that during the week preceding the strike Raskin was dispatched at 4: 52 p. m.on one day, at 5: 49 p. in,on another day, and shortly after 5 p. m. on the remaining days,that the Respondent was of the opinion that Raskin was a reliable man.9 The undersigned has not found it necessary in determining the issues here presentedto rely upon prior decisions of the State Board cited in footnote 4, notice of which wastaken during the course of the hearing on the motion of the General Counsel to show thebackground of the Respondents labor relations history.See,Reed d Prance ManufacturingCompany,96 NLRB 850. 56DECISIONSOF NATIONALLABOR RELATIONS BOARD -It has been found that beginning April 8, 1949, the Respondent discriminatedagainst Isador Raskin, Irving Kravitz, Ben Mallach, Irving Schorr, and MaxZuckerman. It will therefore be recommended that the Respondent be orderedto offer Raskin, Kravitz, Mallach, and Schorr, each immediate and full rein-statement to his former or substantially equivalent position,30 without prej-udice to his seniority or other rights and privileges and to make him whole forany loss of pay suffered by him as a result of the discrimination, by payment tohim a sum of money equal to the amount he would have earned, including tips,from April 8, 1949, the date of discrimination to the date of the offer of rein-statement less his net earnings" to be computed on a quarterly basis in themanner established by the Board inF.W. Woolworth Company,90 NLRB 289.Earnings in one particular quarter shall have no effect upon the back-payliability for any other such period.In view of Zuckerman's decease, it is recommended that the Respondent beordered to make whole Zuckerman's estate for any loss of earnings, includingtips, suffered by him as a result of the discrimination. In this instance, the lossof earnings shall be computed from April 8, 1949, the date of the discrimination,to the date of Zuckerman's deceaselesshis net earnings to be determined upona quarterly basis in a manner described in the preceding paragraph. SinceZuckerman's employment ceased because of the Respondent's unfair labor prac-tices, he remained an employee within the meaning of the Act until his death,and as such was entitled to any and all bonuses, emoluments, insurance cover-age, and other benefits and perquisites accorded by the Respondent to its em-ployees, and which he would have enjoyed but for his discharge. It shall there-fore be further recommended that the Respondent be ordered, in the mannerdescribed in the next preceding paragraph, to make whole Zuckerman's per-sonal representatives and any other person or persons who, if Zuckerman hadnot been discriminated against, in the amount they would have been entitledupon his decease to such bonuses, emoluments, and insurance or other deathbenefits, for any deprivation or loss in respect to such benefits as they may havesuffered by reason of the discrimination against him.12 It will also be recom-mended that the Respondent make available to the Board, upon request, payrolland other records to facilitate the checking of the amounts due.The Respondent's infractions of Section 8 (a) (1) and 8 (a) (3) of the Act,herein found, disclose a fixed purpose to defeat self-organization and its objec-tives.Because of the Respondent's unlawful conduct and its underlying pur-poses, the undersigned is persuaded that the unfair practices found are relatedto the other unfair labor practices proscribed by the Act, and that the dangerof theircommissionin the future is to be anticipated from the course of Re-spondent's conduct in the past.The preventative purposes of the Act will bethwarted, unless the remedial order is coextensive with the threat. In order,therefore, to make effective the interdependent guarantees of Section 7, to pre-vent a recurrence of unfair labor practices, and thus to effectuate the policiesof the Act, it will be recommended that the Respondent be ordered to ceaseand desist from infringing in any manner upon the rights guaranteed by Sec-tion 7 of the Act.Upon the basis of the foregoing facts and upon the entire record in the case,the undersigned makes the following :10 The Chase National Bank of the City of New York,65 NLRB 827.°S Crossett Lumber Company,8 NLRB 440;Republic Steel Corporation V. N. L. R. B.,311 U. S. 7Sa Revlon Products Corporation,48 NLRB 1202, enfd. N.L.R. B. v. Revlon ProductsCorporation,144 F 2d 88 (C A. 2). SeeSocial Security Board v. Nierotko,327 U S. 358 TAXI TRANSIT COMPANY57CONCLUSIONS OF LAW1.Taxi Workers Organizing Committee, Local 35, United Construction Work-ers, affiliated with the United Mine Workers of America, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating with regard to the hire and tenure of employment ofIsador Raskin, Irving Kravitz, Ben Mallach, Irving Schorr, and Max Zuckermanbeginning April 8, 1949, thereby discouraging membership in the above-namedlabor organization, the Respondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By threatening blacklisting on April 7, 1949, and engaging in discrimina-tion and thus interfering with, restraining, and coercing its employees in exer-cising the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to The Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organization of our em-ployees by discharging or refusing to reinstate any of our employees or in anyother manner discriminating in regard to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT threaten our employees with blacklisting because of their self-organizational activities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join,or assist any labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the pur-pose of collective bargaining or other mutual aid, or to refrain from anyor all such activities.WE WILL offer Isador Raskin, Ben Mallach, Irving Kravitz, and IrvingSchorr immediate and full reinstatement to their former or similar positionswithout prejudice to their seniority or other rights and privileges and makeeach of them whole for any loss of pay suffered as a result of discriminationagainst him.WE WILL make whole the estate of Max Zuckerman and any other personor persons, as their interest may appear for any loss of pay andinsurancebenefits sufferedas a resultof ourdiscrimination against Zuckerman.All employees are free to join, form, or assist any labor organization, and toengage in any self-organization or other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection or to refrain from suchactivities except to the extent that such right is affected by the agreement madein conformity with Section 8 (a) (3) of the Act.TAXI TRANSIT COMPANY,Employer.By --------------------------------------------Dated --------------------(Representative)(Title) 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.AMERICAN &EFIRDMILLS, INC.andINTERNATIONAL LADIES' GARMENTWORKERS'UNION, AFL, PETITIONER.Case No. 9-RC-1696. Janu-ary 7,1953Supplemental Decision and DirectionPursuant to a Decision and Direction of Election'- issued by theBoard on September 24, 1952, an election by secret ballot was con-ducted on October 14,1952, under the direction and supervision of theRegional Director for the Ninth Region.Upon completion of theelection, the parties were furnished with a tally of ballots, showingthat there were approximately 165 eligible voters, that 148 cast validballots, of which 79 were for the Petitioner and 69 were against thePetitioner.There were 47 challenged ballots, a number sufficient toaffect the results of the election.Thereafter, the Regional Director investigated the issues raisedby the challenges.On November 20, 1952, he issued a report onchallenged ballots and on November 25, 1952, a supplement to reporton challenged ballots 2He recommended that the challenge to theballot of James F. Black be sustained, that the challenge to the ballotof Lillian Overstreet be overruled, and that a hearing be ordered toresolve certain issues of fact for the determination of the remaining45 challenges.No exceptions were filed to the Regional Director'sreport.On December 5, 19529 the Petitioner moved the Board for permissionto amend its position on challenged ballots.For the purpose of thisproceeding and in order to dispense with a hearing, the Petitionerwithdrew its challenges to 9 of the challenged ballots and agreed thatthe 36 challenges made by the Employer should be sustained .3Byreason of the agreement of the parties concerning these ballots,'we sustain the 36 challenges entered by the Employer, and we shallxNot reportedin printed volumes of Board decisions.2 The supplement to reporton challenged ballots amended the report on challengedballots to correct an error in the conclusions and recommendations.3In its motionthe Petitioner requestedimmediatecertification,contendingthat these9 ballots are not sufficient in numberto affect theresult of the election in which thePetitionerhas already receiveda majority of 10 votes.In view of our decision that anadditional challenge must be overruled,a totalof 10 ballotswill be opened and counted.Because these 10 ballotsare sufficient in numberto affect the result of the election, wedeny the Petitioner's requestfor immediatecertification.4 The RegionalDirectorrecommended no specific disposition of these challenged ballots,recommending instead thata hearing be ordered to secure evidence upon whichto decidecertain issuesof fact.102 NLRB No. 15.